                          Case 5:18-cv-00198-EJD Document 331 Filed 07/29/19 Page 1 of 4



                     1   Michelle Park Chiu, SBN 248421
                         michelle.chiu@morganlewis.com
                     2   MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105
                         Tel: (415) 442-1000
                     4   Fax: (415) 442-1001

                     5   J. Clayton Everett, Jr., (pro hac vice)
                         clay.everett@morganlewis.com
                     6   Scott A. Stempel, (pro hac vice)
                         scott.stempel@morganlewis.com
                     7   MORGAN, LEWIS & BOCKIUS LLP
                         1111 Pennsylvania Ave., N.W.
                     8   Washington, D.C. 20004
                         Tel.: (202) 739-3000
                     9   Fax: (202) 739-3001
                    10   Attorneys for Defendants TDK Corporation,
                         TDK-EPC Corporation, TDK U.S.A.
                    11   Corporation, and TDK Corporation of
                         America
                    12

                    13                              UNITED STATES DISTRICT COURT

                    14                            NORTHERN DISTRICT OF CALIFORNIA

                    15                                       SAN JOSE DIVISION

                    16

                    17   IN RE INDUCTORS ANTITRUST                     Case No. 5:18-cv-00198-EJD-NC
                         LITIGATION
                    18                                                 DECLARATION OF J. CLAYTON
                                                                       EVERETT, JR. IN SUPPORT OF
                    19                                                 ADMINISTRATIVE MOTION TO FILE
                         THIS DOCUMENT RELATES TO:
                    20                                                 UNDER SEAL PORTIONS OF DIRECT
                         ALL DIRECT PURCHASER ACTIONS                  PURCHASER PLAINTIFFS’
                    21                                                 PROPOSED SECOND AMENDED
                                                                       COMPLAINT AND RELATED
                    22                                                 DOCUMENTS [ECF NO. 326]
                    23                                                 Judge:    Hon. Edward J. Davila
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 5:18-cv-00198-EJD Document 331 Filed 07/29/19 Page 2 of 4



                     1                            DECLARATION OF J. CLAYTON EVERETT

                     2   I, J. Clayton Everett, Jr., declare and state that:

                     3           1.      I am an attorney licensed in the District of Columbia and admitted to practice pro

                     4   hac vice in the Northern District of California. I am a partner of Morgan, Lewis & Bockius LLP,

                     5   and counsel of record for Defendants TDK Corporation, TDK-EPC Corporation, TDK U.S.A.

                     6   Corporation, and TDK Corporation of America (collectively, the “TDK Defendants”). I submit

                     7   this declaration in support of the Direct Purchaser Plaintiffs’ (“DPP”) Administrative Motion to

                     8   File Under Seal portions of their Proposed Second Amended Complaint And Related Documents

                     9   [ECF No. 326] (“Complaint and Documents”). I have personal knowledge of the facts set forth

                    10   herein, or my knowledge is based upon my review of records of this case. If called upon as a

                    11   witness in this action, I could and would testify competently thereto.

                    12           1.      The following portions of the DDP’s Complaint and Documents contain

                    13   information that has been designated confidential by TDK:

                    14

                    15                         Document                        Portions to Be Filed Under Seal

                    16            [Proposed] Second Consolidated          Paragraphs 16, 90-91, 99-100, 106-07,
                                  Amended Complaint (“Proposed            168, 201-31, 264, 275, and Appendix
                    17            2CAC”) (Exhibit 1 to the
                                  Declaration of Lesley Weaver)
                    18

                    19            A comparison in redline form of         Paragraphs 16, 90-91, 99-100, 106-07,
                                  the DPPs’ current operative             168, 201-31, 264, 275 (these paragraph
                    20            complaint, the corrected                numbers refer to the revised paragraphs)
                                  Consolidated Amended
                    21            Complaint (ECF No. 210), with
                                  the DPPs’ Proposed 2CAC
                    22

                    23

                    24           2.      The information contained in these paragraphs is designated “Highly Confidential”

                    25   under the Stipulated Protective Order. Specifically, the information in the paragraphs above is

                    26   taken from documents that contain trade secrets and other confidential business information

                    27   regarding the TDK Defendants’ existing and potential customers and the TDK Defendants’

                    28   business with those customers, as well as product development information. Sun Microsystems
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   1
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 5:18-cv-00198-EJD Document 331 Filed 07/29/19 Page 3 of 4



                     1   Inc. v. Network Appliance, No. C–08–01641–EDL, 2009 WL 5125817, at *9 (N.D. Cal Dec. 21,

                     2   2009) (sealing confidential business information, which if disclosed could cause harm to the

                     3   parties). I have been informed by TDK that this information retains independent economic value

                     4   from not being generally known to, and not being readily ascertainable through proper means to

                     5   the general public. If disclosed, this information would cause TDK competitive and commercial

                     6   harm because it would provide competitors and counterparties insights into TDK’s business that

                     7   they would not otherwise have, and could disadvantage TDK in future negotiations with potential

                     8   business partners and suppliers. See Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 598 (1978)

                     9   (“[C]ourts have refused to permit their files to serve as … sources of business information that

                    10   might harm a litigant’s competitive standing”); In re Elec. Arts, Inc., 298 Fed. App’x at 569–70.

                    11   Sealing is justified to prevent judicial documents from being used as business information that

                    12   might harm TDK’s competitive standing. In re High-Tech Employee Antitrust Litig., 2013 WL

                    13   163779, at *1.

                    14          3.        The “strong presumption in favor of access” to court records does not apply to

                    15   judicial records filed under seal when attached to a non-dispositive motion. In re Midland Nat.

                    16   Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012) (discussing

                    17   Kamakana v. City and Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). In such

                    18   circumstances, a party need only make a particularized showing of good cause to justify sealing

                    19   the relevant document. United States v. Celgene Corp., 2016 WL 6609375, at *4 (C.D. Cal.

                    20   Aug. 23, 2016); In re High-Tech Employee Antitrust Litig., 2013 WL 163779, at *1-2 (N.D. Cal.

                    21   Jan. 15, 2013). A complaint is not a dispositive motion. Baldwin v. United States, 732 F. Supp.

                    22   2d 1142, 1145 (D. N. Mar. I. 2010).

                    23          4.        Based on the foregoing, TDK respectfully requests that this Court grant DPP’s

                    24   Motion To Seal portions of their Proposed Second Amended Complaint And Related Documents

                    25   [ECF No. 326].

                    26          I declare under penalty of perjury that the foregoing is true and correct. Executed on this

                    27   29th day of July, 2019 in Washington, D.C.

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               2
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 5:18-cv-00198-EJD Document 331 Filed 07/29/19 Page 4 of 4



                     1

                     2                                           /s/ J. Clayton Everett, Jr.
                                                                 J. Clayton Everett, Jr.
                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                 3
 ATTORNEYS AT LAW
  SAN FRANCISCO
